Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 1 of 10 PageID 36



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

                              CASE NO.: 2:19-cv-00171-UA-UAM

JAVIER A. MOLINA,
and JUAN F. FLORES,

       Plaintiffs,

v.

LEOPARDI’S ITALIAN RESTAURANT, INC.,
and ANTHONY J. LEOPARDI, individually,

      Defendants.
_________________________________________/

                JOINT MOTION FOR ENTRY OF ORDER APPROVING
              SETTLEMENT AND DISMISSING CASE WITH PREJUDICE

       Plaintiffs, JAVIER A. MOLINA and JUAN F. FLORES, (hereinafter, collectively as

“Plaintiffs”), and Defendants, LEOPARDI’S ITALIAN RESTAURANT, INC., and ANTHORNY

J. LEOPARDI, individually (hereinafter, collectively as “Defendants”), by and through their

respective undersigned counsel, hereby file this Joint Motion for Entry of Order Approving

Settlement and jointly request that this Court approve the settlement reached in this matter and

dismiss this case with prejudice, and in support thereof, state:

                                   MEMORANDUM OF LAW

I.     Legal Principles

       This is an action brought by Plaintiffs for alleged unpaid overtime wages and retaliatory

discharge under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. Section 210 et. seq. Defendants

have denied any and all liability with regards to Plaintiffs’ claims, including the amount of alleged

unpaid wages in this action, and Plaintiffs’ retaliation claims.
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 2 of 10 PageID 37



       Pursuant to the case law regarding settlement of FLSA claims, there are two ways in which

contested claims under the FLSA can be settled and released by employees. First, section 216(c) of

the FLSA allows employees to settle and waive their claims under the FLSA if the payment of unpaid

wages by the employer to the employee is supervised by the Secretary of Labor. See 29 U.S.C.

216(c); Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in

the context of a private lawsuit brought by an employee against an employer under section 216(b)

of the FLSA, an employee may settle and release FLSA claims against an employer if the parties

present the district court with a proposed settlement and the district court enters an Order approving

the settlement. Id. In detailing the circumstances justifying court approval of an FLSA settlement

in a litigation context, the Eleventh Circuit stated as follows:

       Settlements may be permissible in the context of a suit brought by employees under
       the FLSA for back wages because initiation of the action by the employees provides
       some assurance of an adversarial context. The employees are likely to be
       represented by an attorney who can protect their rights under the statute. Thus,
       when the parties submit a settlement to the court for approval, the settlement is
       more likely to reflect a reasonable compromise of disputed issues than a mere
       waiver of statutory rights brought by an employer’s overreaching. If a settlement in
       an employee FLSA suit does reflect a reasonable compromise over issues, such as
       FLSA coverage or computation of back wages that are actually in dispute, we allow
       the district court to approve the settlement in order to promote the policy of
       encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

       The settlement of the instant action involves a situation in which the Court may approve the

Parties’ settlement to resolve and release Plaintiffs’ FLSA claims against Defendants. The proposed

settlement arises out of an action brought by Plaintiffs against their alleged former employers, which

was adversarial in nature.
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 3 of 10 PageID 38



         The Parties agree that the instant action involves disputed issues. Although Defendants

dispute their liability for the allegedly owed overtime wage payments to Plaintiffs, they have

ultimately agreed to pay Plaintiffs in full settlement of the disputed claims.

         With regards to legal fees, a court reviewing an FLSA settlement must review “the

reasonableness of counsel’s legal fees to assure both that counsel is compensated adequately and

that no conflict of interest taints the amount the wronged employee recovers under a settlement

agreement.” Silva v. Miller, 2009 WL 73164, *2 (11th Cir. Jan. 13, 2009). In the wake of Silva,

persuasive district court authority has deemed scrutiny of the reasonableness of plaintiff’s agreed-

upon attorney’s fees to be unnecessary in an FLSA settlement where “the plaintiff’s attorneys’ fee

was agreed upon separately and without regard to the amount paid to the plaintiff,” except in

circumstances where “the settlement does not appear reasonable on its face or there is reason to

believe that the plaintiff’s recovery was adversely affected by the amount of fees paid to his

attorney.” Bonetti, 715 F. Supp.2d at 12281; see also Wing v. Plann B Corp., 2012 WL 4746258,

*4 (M.D. Fla. Sept. 17, 2012) (declining to examine reasonableness of attorney’s fee payment in

FLSA settlement where the FLSA claims were compromised, there was a reasonable basis for such

compromise, and “Plaintiff’s claims were resolved separately and apart from the issue of attorneys’

fees,” such that “there is no reason to believe that Plaintiff’s recovery was adversely affected by

the amount of fees and costs to be paid to Plaintiff’s counsel”).




1
  In Bonetti, the court explained: "if the parties submit a proposed FLSA settlement that, (1) constitutes a compromise
of the plaintiff's claims, (2) makes a full and adequate disclosure of the terms of settlement, including the factors and
reasons considered in reaching same and justifying the compromise of the plaintiff's claims, and (3) represents that
the plaintiff's attorneys' fee was agreed upon separately and without regard to the amount paid to the plaintiff, then,
unless the settlement does not appear reasonable on its face or there is reason to believe that the plaintiff's recovery
was adversely affected by the amount of fees paid to his attorney, the Court will approve the settlement without
separately considering the reasonableness of the fee to be paid to plaintiff's counsel." Bonetti v. Embarq Mgmt. Co.,
715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 4 of 10 PageID 39



       As explained in Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222, 1228

(M.D. Fla. 2009), “the best way to insure that no conflict [of interest between an attorney’s

economic interests and those of his client] has tainted the settlement is for the parties to reach

agreement as to the plaintiff’s recovery before the fees of the plaintiff’s counsel are considered. If

these matters are addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” In Bonetti, Judge

Presnell concluded:

       [I]f the parties submit a proposed FLSA settlement that, (1) constitutes a
       compromise of the plaintiff’s claims; (2) makes full and adequate disclosure of the
       terms of settlement, including the factors and reasons considered in reaching same
       and justifying the compromise of the plaintiff’s claims; and (3) represents that the
       plaintiff’s attorneys’ fee was agreed upon separately and without regard to the
       amount paid to the plaintiff, then, unless the settlement does not appear reasonable
       on its face or there is reason to believe that the plaintiff’s recovery was adversely
       affected by the amount of fees paid to his attorney, the Court will approve the
       settlement without separately considering the reasonableness of the fee to be paid
       to plaintiff’s counsel.
Id.

II.    Terms of Settlement

  1.     This case involves claims made by Plaintiffs for alleged unpaid overtime wages and

         retaliation under the FLSA.

  2.     On or about Arpil 24th, 2019, after extensive negotiations held from the commencement of

         this action, the parties were able to reach a settlement between them that resolved all of

         Plaintiffs’ claims, including those for attorney’s fees and costs.

  3.     Plaintiffs and Defendants herein state that the settlement reached between them with

         respect to Plaintiffs’ claimed FLSA damages represents a fair and reasonable resolution of

         disputed claims and that the terms of the settlement are acceptable to both Plaintiffs and

         Defendants. Specifically, based upon their respective estimates of Plaintiffs’ underlying
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 5 of 10 PageID 40



       claims and their claims for attorneys’ fees and costs, the parties negotiated the settlement

       amount herein.

 4.    In settlement, Plaintiff JAVIER MOLINA will be paid a total of $12,000.00 as full relief

       and compensation of any alleged unpaid overtime wages, liquidated damages and any other

       claims he may have against Defendants. From the total amount of $12,000.00, $6,000.00

       shall be allocated in satisfaction of Plaintiff’s claim for “unpaid wages”, and $6,000.00

       shall be allocated in satisfaction of Plaintiff’s claim for “liquidated damages” and in

       satisfaction of any other claims Plaintiff has, may have or has ever had against Defendants

       and the other Releasees under the FLSA (as defined in the parties’ settlement agreement).

 5.    In settlement, Plaintiff JUAN FLORES will be paid a total of $12,000.00 as full relief and

       compensation of any alleged unpaid overtime wages, liquidated damages and any other

       claims he may have against Defendants. From the total amount of $12,000.00, $6,000.00

       shall be allocated in satisfaction of Plaintiff’s claim for “unpaid wages”, and $6,000.00

       shall be allocated in satisfaction of Plaintiff’s claim for “liquidated damages” and in

       satisfaction of any other claims Plaintiff has, may have or has ever had against Defendants

       and the other Releasees under the FLSA (as defined in the parties’ settlement agreement).

 6.    The parties agree that upon careful review of both of the Plaintiffs’ dates of employment;

       hours and weeks which Plaintiffs worked; time and pay records; and all available evidence

       pertaining to Plaintiffs’ employment, this amount represents a fair and reasonable

       compromise of the disputed claims.

 7.    Notwithstanding, the parties agree that there are genuine disputes as to whether or not

       Plaintiffs worked the number of weeks alleged in the complaint; whether or not Plaintiffs

       worked the number of hours alleged prior to the restaurant opening in November of 2018;
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 6 of 10 PageID 41



       whether or not Plaintiffs worked the alleged number of hours worked on a weekly basis

       after the restaurant opened in November of 2018; whether or not Plaintiffs were in fact

       paid properly for all hours Plaintiffs allegedly worked, including overtime; and whether or

       not Plaintiffs were retaliated against. Consequentially, Plaintiffs could have been barred

       from any recovery with regards to their claims for unpaid overtime wages and retaliation

       should Defendants had prevailed on their defenses.

 8.    Accordingly, the amount of this settlement to Plaintiffs is fair and reasonable given that:

       Plaintiffs will be receiving full compensation for their unpaid overtime claims and

       substantial compensation for their retaliation claims; both claims are highly disputed; the

       issues of material fact which are in dispute; and the fact that Plaintiffs could be barred from

       recovery in this matter should they not be able to establish their claims in this matter.

 9.    Additionally, this settlement is also reasonable given the high costs of defending and

       litigating this matter further and the time and resources which would have been expended

       by both parties in taking this matter to trial.       This settlement was arrived at after

       considerable negotiation by the parties, and Defendants do not admit any liability in this

       action.

 10.   Separate and apart, Plaintiffs’ counsel shall receive $4,250.00 in attorney’s fees and

       $500.00 in costs, which have been incurred to date in this action, including preparation and

       review of all settlement documents.        Plaintiffs’ counsel, who has over 12 years of

       experience litigating employment related matters, charges an hourly rate of $375.00.

       Plaintiff’s counsel’s hourly rate of $375.00 has been consistently approved by Courts in

       the Southern and Middle Districts of Florida. See Abreu v. Free Flow Constr., Inc., Case

       No. 18-20244, 2018 WL 6492904, at *1 (S.D. Fla. Oct. 30, 2018) (adopting Report and
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 7 of 10 PageID 42



       Recommendation recommending that Zandro E. Palma, Esq.'s requested rate of $375 was

       reasonable); see also Ruiz, et. Al. v. Global Fish Handlers, Corp., et al., Case No. 1:16-cv-

       25205-JEM, [D.E.#65], (S.D. Fla. April 4, 2019) (“This Court has previously awarded Mr.

       Palma attorney's fees at a rate of $375 per hour. The Court finds that $375 is a reasonable

       hourly rate for Mr. Palma.”). Plaintiffs’ counsel has expended over 15 hours on this matter

       to date, which includes time spent engaging in extensive settlement negotiations with

       Defendants’ counsel, informal discovery, attorney-client communications, document

       review, and other off-the-record activity. Notwithstanding, Plaintiffs’ counsel’s attorney’s

       fees and costs were negotiated separately and without regard to the amounts paid to the

       Plaintiffs in settlement of their FLSA claims. Consequentially, Plaintiffs’ recovery was

       not adversely affected by the amount of fees & costs to be paid to their attorney.

 11.   As set forth by the cited authority above, because attorney’s fees and costs were determined

       separately and apart from Plaintiffs’ recovery, this Honorable Court should find that the

       settlement and attorneys’ fees were agreed upon without compromising the amount paid to

       Plaintiffs.

 12.   The parties’ settlement agreement is attached hereto as Exhibit A for the Court’s

       consideration.

 13.   Having agreed to the terms of the settlement reached, Plaintiffs and Defendants respectfully

       request that this Honorable Court approve the settlement between the parties.

 14.   Accordingly, the parties respectfully request that this Court approve the Settlement

       attributed to Plaintiff’s FLSA claims. Moreover, the parties stipulate to dismissal of this

       action with prejudice, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), provided that the Court

       enters an order retaining jurisdiction to enforce the terms of the settlement, and otherwise
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 8 of 10 PageID 43



         deny any pending motions as moot.

 15.     A proposed order is provided herewith.

       WHEREFORE, the Parties respectfully request that this Honorable Court approve the

parties’ settlement, dismisses this action with prejudice, and retain jurisdiction to enforce the terms

of the settlement agreement.

DATED this 1st day of May 2019.

Respectfully submitted,

/s/Zandro E. Palma_________                            /s/Christina Harris Schwinn_________
Zandro E. Palma, Esq.                                  Christina Harris Schwinn, Esq.
Florida Bar No.: 0024031                               Florida Bar No.
ZANDRO E. PALMA, P.A.                                  PAVESE LAW FIRM
9100 S. Dadeland Blvd.                                 1833 Hendry Street (33901)
Suite 1500                                             Post Office Drawer 1507
Miami, Florida 33156                                   Fort Myers, Florida 33902
Telephone No.: (305) 446-1500                          Phone: (239) 336-6292
Facsimile No.: (305) 446-1502                          Fax: (239) 332-2243
zep@ThePalmaLawGroup.com                               E-mail: chs@PaveseLaw.com
Attorney for Plaintiff                                 Attorney for Defendants
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 9 of 10 PageID 44



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

                              CASE NO.: 2:19-cv-00171-UA-UAM

JAVIER A. MOLINA,
and JUAN F. FLORES,

        Plaintiffs,

v.

LEOPARDI’S ITALIAN RESTAURANT, INC.,
and ANTHONY J. LEOPARDI, individually,

      Defendants.
_________________________________________/

                       ORDER GRANTING JOINT MOTION TO
                  APPROVE THE PARTIES’ SETTLEMENT AGREEMENT

        THIS CAUSE came before the Court upon the parties’ Joint Motion for Entry of Order

Approving Settlement and Dismissing the Case with Prejudice, and the Court having reviewed the

motion and the file in this cause, having noted the agreement of the parties and being otherwise

fully advised in the premises, it is hereby

        ORDERED and ADJUDGED that the parties’ settlement is hereby APPROVED. It is

further ordered that this action is DISMISSED WITH PREJUDICE.                The Court retains

jurisdiction to enforce the terms of the parties’ settlement, should such enforcement become

necessary.

        DONE AND ORDERED in Chambers, in Fort Myers, Florida this _____ day of April,

2019.

                                              _______________________________

                                              UNITED STATES DISTRICT JUDGE
Copies provided to:
All Counsel of Record
Case 2:19-cv-00171-JES-UAM Document 10 Filed 05/10/19 Page 10 of 10 PageID 45




                    EXHIBIT “A”
